Exhibit 10.6 REGISTRATION RIGHTS AGREEMENT SKYTERRA COMMUNICATIONS, INC. Dated as of July 24, 2008 TABLE OF CONTENTS Page ARTICLE I - DEFINITIONS 2 1.1 Definitions 2 1.2 Other Definitional and Interpretive Matters 5 ARTICLE II - REGISTRATION RIGHTS 6 2.1 Demand Registration 6 2.2 Piggyback Registrations 8 2.3 Holdback Agreement 10 2.4 Registration Procedures 11 2.5 Suspension of Dispositions 14 2.6 Registration Expenses 15 2.7 Indemnification 15 2.8 Transfer of Registration Rights 19 2.9 Current Public Information 19 ARTICLE III - OTHER AGREEMENTS 19 3.1 Waiver of January 2006 Rights Agreement 19 3.2 Waiver of January 2008 Rights Agreement 20 ARTICLE IV - TERMINATION 20 4.1 Termination 20 ARTICLE V - MISCELLANEOUS 20 5.1 Notices 20 5.2 Governing Law 21 5.3 Jurisdiction 21 5.4 Successors and Assigns 22 5.5 Duplicate Originals 22 5.6 Severability 22 5.7 No Waivers; Amendments 22 5.8 Negotiated Agreement 22 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS
